The judgment of the Supreme Court was entered, February 16th 1880,
Per Curiam.
It is true the Act of 20th March 1808, created “ The Guardians of the Poor of the City of Philadelphia, the District of Southwark, and Township of the Northern Liberties,” a body politic and corporate. It is also true that a supplement thereto passed 1st April 1805, declared that all money, levied, assessed and collected for the use of the poor of the city should be under the control and superintendence of the board of guardians. The Consolidation Act of 1854, did not substantially lessen the power of the guardians of the poor in that respect, but it did take from that body its distinct corporate existence, and made it a department of the city. The Act of 21st April 1858, expressly declares “ that no debt or contract thereafter incurred shall be binding upon the city of Philadelphia, unless authorized by law or ordinance, and an appropriation sufficient to pay the same be previously made by councils.” The judgment of the court below is fully sustained by this act, and numerous decisions: City of Philadelphia v. Flanigen, 11 Wright 21; Same v. Johnson, Id. 382; Bladen v. Philadelphia, 10 P. F. Smith 464; Parker v. Same, 11 Norris 401.
Judgment affirmed.